                              UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION


 JACKSON COUNTY EMPLOYEES’                                  Civil Action No. 3:18-cv-01368
 RETIREMENT SYSTEM, individually and
 on behalf of all others similarly situated,                       CLASS ACTION

     Plaintiff,                                            Judge William L. Campbell, Jr.
             v.                                          Magistrate Judge Alistair E. Newbern
 CARLOS GHOSN, GREG KELLY,
 NISSAN MOTOR CO., LTD., HIROTO
 SAIKAWA, HIROSHI KARUBE, and
 JOSEPH G. PETER,

     Defendants.

      MOTION OF DEFENDANT JOSEPH G. PETER FOR JUDGMENT ON THE
                            PLEADINGS

        Defendant Joseph G. Peter (“Mr. Peter”) respectfully moves this Court pursuant to

Federal Rule of Civil Procedure 12(c) for judgment on the pleadings.

        In support of this Motion, Mr. Peter submits the accompanying Memorandum of Law

demonstrating that judgment in Mr. Peter’s favor is warranted because (i) with respect to Count I

(violation of Section 10(b) of the Securities Exchange Act of 1934 and Rule 10b-5) Plaintiffs

have not pled specific facts giving rise to an inference of scienter as to Mr. Peter that is at least as

strong as the non-culpable inference supported by the Securities and Exchange Commission’s

(“SEC’s”) public exoneration of Mr. Peter and the SEC’s findings that Mr. Peter himself was

deceived in connection with the scheme alleged in the Amended Complaint; and (ii) with respect

to Count II (violation of Section 20(a) of the Exchange Act) Plaintiffs have failed to plead

specific facts demonstrating that Mr. Peter culpably participated in any alleged primary violation

of Section 10(b) and Rule 10b-5.




   Case 3:18-cv-01368 Document 179 Filed 03/05/21 Page 1 of 4 PageID #: 3136
       WHEREFORE, for all of the reasons set forth in this Motion and the accompanying

Memorandum of Law, Mr. Peter respectfully requests that this Court grant judgment on the

pleadings in his favor on all claims asserted against him.



Dated: March 5, 2021                          Respectfully submitted,

                                              /s/ L. Webb Campbell II
                                              L. Webb Campbell II (No. 011238)
                                              John L. Farringer IV (No. 022783)
                                              SHERRARD ROE VOIGT & HARBISON, PLC
                                              150 3rd Avenue South, Ste. 1100
                                              Nashville, Tennessee 37201
                                              Phone: (615) 742-4200
                                              Fax: (615) 742-4539
                                              Wcampbell@srvhlaw.com
                                              Jfarringer@srvhlaw.com


                                              /s/ Michael Kichline
                                              Michael Kichline (admitted pro hac vice)
                                              Laura H. McNally (admitted pro hac vice)
                                              Amanda F. Lashner (pro hac vice forthcoming)
                                              MORGAN, LEWIS & BOCKIUS LLP
                                              1701 Market Street
                                              Philadelphia, PA 19103
                                              Phone: 215-963-5000
                                              Fax: 215-953-5001
                                              michael.kichline@morganlewis.com
                                              laura.mcnally@morganlewis.com
                                              amanda.lashner@morganlewis.com

                                              Attorneys for Defendant Joseph G. Peter




   Case 3:18-cv-01368 Document 179 Filed 03/05/21 Page 2 of 4 PageID #: 3137
                              CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was filed and served
electronically upon the following via the Court’s ECF system on this 5th day of March, 2021:

Jerry E. Martin                                  Alexia D. Korberg
Barrett Johnston Martin & Garrison, LLC          Audra J. Soloway
Bank of America Plaza                            Ameya S. Ananth
414 Union Street, Suite 900                      Brad S. Karp
Nashville, TN 37219                              Jacobus S. Schutte
jmartin@barrettjohnston.com                      Michael E. Gertzman
                                                 Paul, Weiss, Rifkind, Wharton & Garrison
Christopher M. Wood                              1285 Avenue of the Americas
Christopher H. Lyons                             New York, NY 10019-6064
Robbins Geller Rudman & Dowd LLP                 akorberg@paulweiss.com
414 Union Street, Suite 900                      asoloway@paulweiss.com
Nashville, TN 37219                              aananth@paulweiss.com
cwood@rgrdlaw.com                                bkarp@paulweiss.com
clyons@rgrdlaw.com                               jschutte@paulweiss.com
                                                 mgertzman@paulweiss.com
Darren J. Robbins
Debashish Bakshi                                 John W. Peterson
Robbins Geller Rudman & Dowd LLP                 Michael A. Malone
655 W. Broadway, Suite 1900                      Rachel H. Berg
San Diego, CA 92101                              Polsinelli P.C.
darrenr@rgrdlaw.com                              401 Commerce Street, Suite 900
dbakshi@rgrdlaw.com                              Nashville, TN 37203
                                                 john.peterson@polsinelli.com
Mary K. Blasy                                    mmalone@polsinelli.com
Samuel H. Rudman                                 rberg@polsinelli.com
Robbins Geller Rudman & Dowd LLP
58 S Service Road, Suite 200                     James D. Wareham
Melville, NY 11747                               Elizabeth J. Lo Presti
mblasy@rgrdlaw.com                               Fried, Frank, Harris, Shriver & Jacobson
srudman@rgrdlaw.com                              801 17th Street NW
                                                 Washington, DC 20006
Elizabeth O. Gonser                              james.wareham@friedfrank.com
Riley Warnock & Jacobsen, PLC                    elizabeth.lopresti@friedfrank.com
1906 West End Avenue
Nashville, TN 37203
egonser@rwjplc.com




  Case 3:18-cv-01368 Document 179 Filed 03/05/21 Page 3 of 4 PageID #: 3138
Israel David
Michael A. Kleinman
Fried, Frank, Harris, Shriver & Jacobson
One New York Plaza
New York, NY 10004
israel.david@friedfrank.com
Michael.kleinman@friedfrank.com


Overton Thompson III
Joseph B. Crace, Jr.
Bass, Berry & Sims
150 Third Ave. South, Suite 2800
Nashville, TN 37201
othompson@bassberry.com
jacrace@bassberry.com

Peter A. Wald (admitted pro hac vice)
Latham & Watkins LLP
505 Montgomery Street, Suite 2000
San Francisco, CA 94111-6538
peter.wald@lw.com

Christopher S. Turner (admitted pro hac vice)
Melissa A. Sherry (admitted pro hac vice)
Latham & Watkins LLP
555 Eleventh Street NW, Suite 1000
Washington, DC 20004-1304
Christopher.turner@lw.com
Melissa.sherry@law.com

John S. Hicks
Christopher E. Thorsen
Baker, Donelson, Bearman, Caldwell &
Berkowitz, P.C.
211 Commerce Street, Suite 800
Nashville, TN 37201
jhicks@bakerdonelson.com
cthorsen@bakerdonelson.com

                                                /s/ Michael Kichline




  Case 3:18-cv-01368 Document 179 Filed 03/05/21 Page 4 of 4 PageID #: 3139
